PER CURIAM.
Plaintiff in error has appealed from a judgment entered against him in the trial court, and on January 23, 1952, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Fore v. Fore, 203 Okla. 75, 218 P. 2d 366, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the judgment may be reversed.
The cause is reversed and remanded, with directions to the trial court to grant a new trial.
HALLEY, V.C.J., and GIBSON, DAV-ISON, JOHNSON, O’NEAL, and BING-AMAN, JJ., concur.